Citation Nr: 9924857	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-33 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUE

Entitlement to a higher initial rating for service-connected 
trans chondral fracture of the left talus, currently 
evaluated as 10 percent disabling. 

REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1992 to 
December 1993.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 1994 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
granted entitlement to service connection for trans chondral 
fracture of the left talus.  The disability was rated as 
noncompensable, and an effective date of December 15, 1993 
was assigned.  A notice of disagreement was received in 
December 1994.  In March 1995, the RO increased the initial 
rating to 10 percent, effective from December 15, 1993.  As a 
10 percent evaluation is not the maximum rating available for 
this disability, the appeal continues.  AB v. Brown, 6 Vet. 
App. 35 (1993).  The statement of the case was issued in 
April 1995, and the veteran filed her substantive appeal that 
May.  In June 1995, the veteran's request for a personal 
hearing was received.  Hearings were scheduled and 
rescheduled, but the veteran failed to appear.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected left ankle disability, 
diagnosed as osteochondritis dissecans of the talus, is 
manifested by complaints of swelling, some instability, 
chronic pain, limitation of motion, and pain on prolonged 
weight bearing, the functional equivalent of marked 
limitation of motion. 


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for the 
veteran's service-connected left ankle disability have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.103(a), 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5270, 5271 (1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records document the veteran's trans 
chondral fracture of the talus of the left ankle in 1993.  VA 
treatment records show that the veteran was seen for 
complaints related to her left ankle, as well as reported x-
ray findings of osteochondritis dissecans of the medial 
aspect of the right and left talus.  In an October 1994 
letter, a VA physician reported that the veteran has a 
bilateral ankle condition that was present in November 1993, 
including on x-rays.  

By rating action of October 1994, service connection for 
trans chondral fracture of the left talus was established, 
and the disability was rated as noncompensable.  An effective 
date of December 15, 1993 was assigned.  In March 1995, the 
disability was rated as 10 percent disabling, effective from 
December 15, 1993.  

VA records reflect treatment in 1995 and 1996.  In an April 
1995 follow-up orthopedic note, it was noted that the left 
ankle was stable and she had a negative anterior draw.  She 
complained of some swelling behind her malleoli, but 
otherwise was doing fairly well.  It was noted that the 
course of long-term osteochondritis was discussed, and it was 
mentioned that ankle fusion may be needed in the remote 
future.  Her subtalar joint was completely normal.  In 
November 1995, the veteran reported complaints of left foot 
numbness, as well as tingling that started on the ankle and 
spread to the foot and up to the leg below the knee.  In an 
April 1996 treatment note, it was reported that the veteran 
did not wish to have surgery.  She complained of more pain.  
The physician spoke to her about drilling the defect, but she 
was not amenable to that.  She was to return in six months, 
and the examiner noted that at that time she would have 
enough symptoms to warrant some sort of operative procedure.  
This same physician wrote a note to the veteran's employer 
regarding her condition.  The VA physician reported that the 
veteran has a osteochondral defect of the medial talar dome 
of the left ankle and that the pain will worsen with 
prolonged weight bearing.  It was recommended that the that 
the veteran should keep her hours to a minimum of weight 
bearing on hard surfaces. 

In an April 1996 letter, Dr. Lemuel C. Zarzuela reported that 
the veteran was examined that March.  The veteran reported 
her history of a left ankle fracture during service, and 
complained of increased pain with prolonged weight bearing.  
She had to wear an ankle brace in order to tolerate continued 
ambulation more than three hours.  On examination, pain of 2+ 
degree was elicited on palpation and range of left ankle 
motion.  Crepitation and guarding were elicited on range of 
motion.  X-rays presented with subchondral radiolucency 
posterior-medial talar dome, with articular irregularity, 
which the physician felt might be a healed transchondral 
lesion sustained during the original injury.  The prognosis 
for the veteran was fair, considering that the articular 
injury may result in degenerative joint disease.  Dr. 
Zarzuela recommended the use of non-steroidal anti-
inflammatory drugs, custom molded orthoses, and an ankle 
brace with ambulation.  The physician opined that the 
benefits of surgical intervention would be dependent on 
continued symptoms aggravated by weight bearing.  

Records from Alleghany Regional Hospital show that the 
veteran was treated for left ankle strain in April 1996.  
Regarding the x-rays, the examiner found that there was no 
significant swelling, joint effusion, soft tissue disruption, 
or radiopaque foreign body.  There was some irregularity in 
the medial aspect of the talar articular surface, which the 
examiner felt may simply be the configuration of the bone.  
The examiner felt that questions regarding osteochondritis 
may relate to those problems as well.  Clinical correlation 
was requested.  There was a tiny fleck of bone projected just 
behind the cuneiform bone on the lateral view, which the 
examiner believed was a small os perineum.  There was no 
evidence of fracture or dislocation. 

A VA treatment record entry from July 1996 reflects the 
veteran's report of hearing a loud popping sound in the 
morning.  She was also experiencing pain and swelling.  

The veteran was afforded a VA examination in July 1996.  The 
following findings were reported with regard to the left 
ankle: no significant swelling; slight tenderness inferiorly 
to the medial malleolus; slight crepitation with dorsiflexion 
and plantar flexion; range of motion revealed dorsiflexion to 
approximately 8 degrees with moderate pain in the superior 
portion of the ankle; plantar flexion slightly limited to 
approximately 35 degrees because of pain; and normal eversion 
and inversion.  Examination of the right ankle was entirely 
normal without swelling or tenderness, and there was normal 
range of motion.  Gait was normal, but she favored the left 
ankle a bit and walked with a slight limp.  She was able to 
toe walk but with some difficulty, and she could walk on her 
heels with slight difficulty with the left foot.  It was 
noted that x-rays were taken.  The examiner reported a 
diagnosis of osteochondritis dissecans of the talus with some 
instability and chronic pain in the left ankle.  

In a September 1996 private report, Dr. Leonard E. Goldstock 
reported examination and x-ray findings regarding the left 
ankle.  The veteran reported that she recently left her place 
of employment due to the left foot and ankle pain.  She was 
working as a linesperson in an assembly plant.  The 
examination revealed normal pulses and sensation in her left 
foot and ankle.  There was no pain over the medial or lateral 
malleolus.  She did not have any sensory deficits in the deep 
or superficial peroneal nerve distribution.  There was full 
active and passive dorsiflexion and plantar flexion, but 
there was pain with full dorsiflexion of the ankle.  There 
was pain on palpation of the tibiotalar joint.  X-rays 
revealed an osteal lucency in the medial dome of the talus 
approximately 2 x 4 millimeters in size.  There was no 
subchondral collapse present on plain radiographs and no 
arthrosis at the tibiotalar joint.  Dr. Goldstock opined that 
the veteran has osteochondritis of the medial talar dome, but 
did not feel that surgical intervention was indicated at that 
time because of her mild clinical symptoms and mild 
radiographic findings.  A patellar tendon bearing ankle-foot 
orthosis was recommended to reduce ankle motion and weight 
placed on the ankle.  She was informed that if she could no 
longer tolerate her symptoms, an MRI evaluation versus 
arthroscopic intervention would be indicated when her 
clinical symptoms warranted such an invasive procedure.  




II.  Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran is in disagreement with the initial 
rating assigned for her disability.  Thus the Board must 
consider the rating, and, if indicated, the propriety of a 
staged rating, from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  With regard to 
the disability at issue, the Board finds that the evidence 
does not demonstrate that there was in increase or decrease 
in the disability since December 1993 that would suggest the 
need for staged ratings.  

Service connection is currently in effect for trans chondral 
fracture of the left talus, rated 10 percent disabling under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(1998).  This Diagnostic Code (DC) contemplates limitation of 
ankle motion.  Moderate limitation of ankle motion is rated 
as 10 percent disabling, and marked limitation of motion is 
rated 20 percent disabling.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

In this case, the veteran's representative has argued that 
the July 1996 VA examination was inadequate with regard to 
the Court's directives set forth in DeLuca.  The Board finds 
that this is not the case since the findings noted in that 
report support the assignment of an increased rating when 
considering DeLuca.  It is clear from all of the medical 
evidence of record that the veteran's left ankle disability 
is productive of pain, and in 1996 the examiner noted that 
there was some instability and noticed a slight limp.  
Furthermore, the degree of functional loss is well documented 
throughout the record since one of the veteran's primary 
complaints is that she cannot tolerate prolonged weight 
bearing due to ankle pain.  As noted on the VA examination of 
July 1996, left ankle dorsiflexion was limited to 8 degrees 
and flexion was limited to 35 degrees.  This is moderate 
limitation of motion, with normal dorsiflexion being 20 
degrees and normal plantar flexion being 45 degrees.  See 
38 C.F.R. § 4.71a, Plate II (1998).  Since the examiner noted 
that the motion was limited due to pain, and with 
consideration of the other symptoms and their aggregate 
functional limitation, such limitation is comparable to 
"marked" limitation of motion rather than moderate in view 
of DeLuca, and the degree of disability meets the criteria 
for a higher rating under DC 5271.  38 C.F.R. § 4.7 (1998).  
Therefore, a 20 percent rating for the left ankle is 
appropriate.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available DCs and the medical evidence of record, the 
Board finds that DCs other than 5271, do not provide a basis 
to assign an evaluation higher than the 20 percent rating 
assigned by this decision.  

Under DC 5270, a 30 percent rating is assigned for ankle 
ankylosis in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  In this case, the 
evidence clearly indicates that the left ankle disability 
does not involve ankylosis.  It can be argued that limited 
motion due to pain is comparable to ankylosis.  Clearly, 
there is a degree of impairment with regard to the left 
ankle.  Although there is such impairment, the degree of 
disability is adequately represented as marked limitation of 
ankle motion.  For reasons stated above, the 20 percent 
rating assigned by this decision contemplates the functional 
loss and other aspects of the left ankle disability.  Since 
there is left ankle motion, although somewhat impaired, it is 
not comparable to ankylosis.  Therefore, a rating under DC 
5270 would not be appropriate. 

Here, the preponderance of the evidence supports the 
veteran's claim to the extent that a higher initial rating of 
20 percent is warranted for her service-connected left ankle 
disability.  Therefore the application of the benefit of the 
doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 1991) 
is inappropriate in this case.


ORDER

Entitlement to a higher initial rating of 20 percent has been 
established, and the appeal is granted.  


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

